Citation Nr: 0630846	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-39 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected pension benefits on behalf of his child.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had a period of active military service from June 
1953 to April 1955 that has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 decision in which the RO 
denied the appellant's claim for apportionment of the 
veteran's nonservice-connected pension.  The appellant filed 
a notice of disagreement (NOD) in March 2004, and the RO 
issued a statement of the case (SOC) in October 2004.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 2004.

In September 2004, the appellant testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

The veteran has not contested the appellant's claim.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The appellant and the veteran, who live apart, have one 
child together; that child reached 18 years of age in January 
2006.

3.  The veteran is in receipt of VA nonservice-connected 
pension benefits.

4.  The veteran has provided reasonable support for his child 
through a $270 monthly payment from his Social Security 
benefits, and voluntary monthly payments of $20 to $40 
additional dollars, when able.


CONCLUSION OF LAW

The criteria for apportionment of the veteran's nonservice-
connected pension on behalf of his child have not been met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 
3.452, 3.458 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

In November 2003, the RO issued a pre-rating letter to the 
veteran and the appellant in which it notified them of the 
need for evidence documenting their sources of income.  The 
letter explained what income information was required.  After 
the letter, the veteran and the appellant were afforded 
opportunities to respond.  Hence, the Board finds that the 
veteran and the appellant have received sufficient notice of 
the information and evidence needed to support the claim, and 
they have been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that RO letters sent to the veteran and 
the appellant in November 2003 satisfy the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In those letters, the RO notified the parties that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran and appellant have not explicitly been advised to 
provide any evidence in their possession that pertains to the 
claim.  However, the claims file reflects that the veteran 
and appellant have submitted and identified evidence in 
support of the claim.  Moreover, in the November 2003 notice 
letters, the RO instructed the veteran and the appellant to 
provide income information, and provided a list of sources of 
income.  Given these facts, as well as the RO's instructions 
to them, the Board finds that the veteran and appellant have, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, on 
these facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20. 1102 (2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran and appellant after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the veteran and the appellant have been afforded 
opportunities to present information and/or evidence in 
support of the claim.  Following the issuance of the November 
2003 letters (which completed VA's notice requirements and 
corrected any deficiencies in the prior notice letter) the 
veteran and the appellant were afforded yet another 
opportunity to present information and/or evidence pertinent 
to the appeal.  Both parties submitted income information in 
January 2004.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has requested the income information from 
both parties, and has obtained what it could.  Significantly, 
the appellant has not identified, and the record does not 
otherwise indicate, any specific income information that 
needs to be obtained. 

Under these circumstances, the Board finds that the veteran 
and appellant are not prejudiced by the Board proceeding, at 
this juncture, with an appellate decision on the claim on 
appeal.
 
II.  Apportionment

Pension benefits payable to a veteran may be apportioned if 
the veteran is not residing with his or her spouse or his or 
her children and a claim for apportionment is filed for or on 
behalf of the spouse or children.  38 U.S.C.A. § 5307; 38 
C.F.R. § 3.450.

A "general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  No apportionment will be made where 
the veteran is providing for dependents.  38 C.F.R. § 3.450.  
The Court has held that it is not necessary for the claimant 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown 
to exist but pension may be apportioned between the veteran 
and his or her dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the veteran, his or her dependents and the 
apportionment claimants.  Ordinarily, apportionment of more 
than 50 percent of the veteran's benefits would constitute 
undue hardship on him while apportionment of less than 20 
percent of his benefits would not provide a reasonable amount 
for any apportionee.  38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

Effective August 1, 2002, the veteran was awarded VA pension 
benefits at a rate with one dependent; he has continued to 
receive nonservice-connected pension benefits during the 
pendency of this appeal.  The evidence of record, dated prior 
to January 2006, when the child turned 18, reflects that the 
veteran has been in receipt of benefits from VA and the 
Social Security Administration (SSA).  According to the RO's 
September 2003 notice of decision, the veteran was in receipt 
of $516.00 monthly from VA beginning December 1, 2002, and a 
July 2003 letter from SSA indicates that the veteran was 
receiving $541.00 per month beginning in 2003.  

The appellant filed a claim for apportionment in September 
2003.  She has submitted documentation that she and the 
veteran have one child together, who was born in 1988.  Based 
on statements provided by the veteran and the appellant, the 
parties do not live together.  

In January 2004, the veteran reported that he received 
$552.00 per month from SSA and $521.00 per month from VA.  He 
reported that he contributed $270.00 per month to his child. 

In a January 2004 Special Apportionment Decision, it was 
noted that veteran contributes $270 to his child, and that 
the additional pension amount paid to the veteran for 
[redacted], as a dependent, was $255.

During the September 2004, hearing, the appellant testified 
that she had been out of work and fell behind on her bills.  
Later, however, she obtained employment.  She testified that 
the veteran gave their child 10 or 20 dollars until December 
2003, when he gave their child about $270.00.  She further 
indicated that, after that, the veteran had not, directly, 
contributed much of anything at all, although the child 
continued to receive $ 270.00 a month from SSA.

In September 2004, the appellant updated her income 
information.  She reported that she had obtained employment 
and earned a reported $1,905.00 per month.  The child 
received $276.00 per month from SSA.  According to the 
appellant, the veteran reportedly contributed 20 to 40 
dollars per month (an amount which apparently represented 
cash payments).  

The appellant has contended contends that she is entitled to 
an apportionment of the veteran's benefits on behalf of her 
and the veteran's child.  She has argued the he had not been 
fulfilling his obligations and that she and her child has 
suffered financial hardship.  

As indicated above, the governing legal authority provides 
that an apportionment of the veteran's VA benefits may be 
paid if the veteran is not residing with his or her spouse, 
or his or her children, and a claim for apportionment is 
filed for or on behalf of the spouse or children.  However, 
as 38 C.F.R. § 3.450 makes clear, no apportionment will be 
made where the veteran is providing for dependents.  

Considering the evidence of record, the Board finds that, 
given the additional benefits paid to the veteran for [redacted] 
as a dependent, his income during the period in question, and 
the SSA payments and cash contributions, that the veteran has 
reasonably discharged his responsibility to provide support 
to his child.  

As indicated above, although the appellant was unemployed at 
one time in 2003, she has been employed full-time since 2004.  
Her reported monthly expenses have fluctuated.  

Moreover, the veteran has shown that he has been willing to 
contribute to his dependent child, a fact which the appellant 
has not disputed.  During the pendency of the appeal, the 
veteran received pension benefits totaling $516.00 per month 
through January 4, 2006, and $266.00 beginning on January 5, 
2006 when the child reached 18 years of age.  

The Board notes that, while it is clear that the veteran has 
not always fulfilled his voluntary monthly child payments, 
the record shows that during the period in question, the 
child has received an apportionment of his SSA benefits of 
approximately $270 per month.  In addition, while at one 
point, cash payments directly from the veteran were 
intermittent, the appellant has not directly disputed that 
the veteran has voluntarily contributed 20 to 40 dollars per 
month when he was able to do so.

Accordingly, based on the evidence of record, the veteran's 
child has been receiving approximately $300.00 per month from 
the veteran's SSA benefits and his voluntary payments.  Given 
the veteran's total income of approximately $1000 and the 
amount of additional pension benefits paid to him for his 
child as a dependent during the period prior to January 5, 
2006, the Board finds that, notwithstanding the appellant's 
income and expenses, the veteran has provided reasonable 
support for the child, on these facts.

As such, the Board concludes that the criteria for 
establishing entitlement to apportionment of the veteran's VA 
pension benefits on behalf of his child have not been met.



ORDER

An apportionment of the veteran's nonservice-connected 
pension benefits on behalf of his child is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


